United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 12-1136
                           ___________________________

                           Bituminous Casualty Corporation

                           lllllllllllllllllllll Plaintiff - Appellee

                                              v.

          United HRB General Contractors, Inc. d/b/a Jeff City Industries, Inc.

                         lllllllllllllllllllll Defendant - Appellant
                                         ____________

                       Appeal from United States District Court
                         for the Western District of Missouri
                                   ____________

                             Submitted: September 20, 2012
                               Filed: December 11, 2012
                                    [Unpublished]
                                    ____________

Before MELLOY and BENTON, Circuit Judges, and BAKER,1 District Judge.
                          ____________

PER CURIAM.

      The Court has before it the unopposed motion of United HRB General
Contractors, Inc. d/b/a Jeff City Industries, Inc., to dismiss voluntarily this appeal.


      1
       The Honorable Kristine Gerhard Baker, United States District Court for the
Eastern District of Arkansas, sitting by designation.
The motion recites that the parties recently entered into a settlement agreement in the
state court action which fully and finally resolves all claims between the parties,
including all issues addressed in this appeal and in the state court action, and that
each party is to bear its own attorney’s fees and costs in this matter. The motion also
recites that Bituminous Casualty Corporation has no objection to the motion.

      The unopposed motion to dismiss the appeal is granted.

      The appeal is dismissed.

                         ___________________________




                                         -2-